Citation Nr: 0602040	
Decision Date: 01/24/06    Archive Date: 01/31/06

DOCKET NO.  95-04 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for a back disability.  

2.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for a psychiatric 
disorder.  

3.  Entitlement to an increased (compensable) evaluation for 
residuals of injury to the fourth and index fingers of the 
left (minor) hand.  


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs

ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The veteran had active service from February 1959 to May 
1960.  

This matter initially came before the Board of Veterans 
Appeals (Board) on appeal from a September 1993 decision 
letter of the RO which found, in pertinent part, that new and 
material evidence had not been received to reopen the 
veteran's claim of entitlement to service connection for a 
psychiatric disorder.  This matter also comes before the 
Board on appeal from a December 1994 rating decision that 
denied an increased (compensable) evaluation for the 
veteran's service-connected left finger disability, and an 
April 1995 rating decision which found, in part, that new and 
material evidence had not been received to reopen the 
veteran's claim of entitlement to service connection for a 
back disorder.  The Board remanded the issues on appeal to 
the RO for additional development in February 1999 and 
December 2003.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.  


REMAND

In response to the RO's October 2003 notification that the 
member of the Board who conducted the Travel Board hearing in 
September 1998 was no longer at the Board, the veteran 
indicated that he wished to be rescheduled for another Travel 
Board hearing.  In July 2004, more than two weeks prior to 
the date of the scheduled hearing in August 2004, the veteran 
notified the RO that he would be unable to attend the hearing 
due to severe health problems and asked to have the hearing 
rescheduled.  

Inasmuch as the veteran's request to reschedule was received 
within 60 days of notification of the scheduled hearing and 
more than two weeks prior to the hearing date, the appeal 
must be returned to the RO for appropriate action as provided 
for under 38 C.F.R. § 20.704(c) (2005).  

In light of these circumstances, this case is REMANDED to the 
RO for the following:  

The veteran should be scheduled for a 
personal hearing before a traveling 
member of the Board of Veterans' Appeals 
at the RO as soon as practicable.  

By this REMAND, the Board intimates no opinion, either legal 
or factual, as to any final determination warranted in this 
case.  No action is required of the veteran until he is 
notified by the RO.  The purpose of this REMAND is to afford 
the veteran due process of law.  The veteran has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  



		
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).  
 
 
 
 


